Citation Nr: 1755800	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-33 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to March 1989.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a Board videoconference hearing in August 2016.  A transcript of this proceeding has been associated with the claims file.  

During the course of this appeal, the Veteran perfected an appeal with regard to three additional issues: entitlement to service connection for a right knee disorder, right lower extremity gout, and left lower extremity gout.  Significantly, the Veteran requested a Board hearing with regard to these issues in his September 2017 substantive appeal and is currently waiting to be scheduled for such hearing.  As such, these issues will be the subject of a later Board decision, if necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the AOJ last reviewed this case in a November 2013 statement of the case (SOC).  Since that time, the RO has obtained VA treatment records dated through August 2017 which include an audiological evaluation in August 2016.  There is no waiver of AOJ review for this most recent evidence which, as it pertains to the severity of the Veteran's bilateral hearing loss, is very pertinent to the case.  Accordingly, the case must be remanded so that the AOJ may consider the claim in light of the evidence received subsequent to the November 2013 SOC. See generally Disabled American Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not consider additional evidence without having to remand the case to the AOJ for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c).

Also, the Veteran was last afforded a VA examination for his bilateral hearing loss in May 2012.  During the August 2016 Board hearing, the Veteran testified that his hearing loss had increased in severity.  As such, he should be afforded a new VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, a review of the claims file includes VA treatment records dated through August 2017.  Given the need to remand for other reasons, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records for his bilateral hearing loss.  Thereafter, all identified records, to include VA records dated from August 2017 to the present, should be obtained for consideration in the Veteran's appeal.

Finally, the Board notes that the two VA audiological examinations of record, which are dated in July 2011 and May 2012, fail to show hearing loss pursuant to 38 C.F.R. § 3.385.  On remand, the AOJ should consider whether the Veteran has a hearing loss disability pursuant to 38 C.F.R. § 3.385.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records dated since August 2017.

2. Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for an increased rating for bilateral hearing loss should be readjudicated based on the entirety of the evidence.  The AOJ should consider whether the Veteran has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




